Title: To Thomas Jefferson from Thomas Cooper, 5 February 1809
From: Cooper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Northumberland Feb. 5. 1809
                  
                  I was extremely glad to see the result of the Meeting in Philadelphia in favour of the measures of the Administration, and I meditated a long meeting of the same kind in this County. I returned from my Circuit yesterday, and in my way I sounded some leading people, and notwithstanding the certain Opposition of Maclay’s friends, whose influence is very considerable here, I had not much doubt of carrying resolutions in favour of the Embargo, which in my opinion is just now beginning to operate in England. While they could live upon their old Stock of raw materials, the Embargo could not affect them seriously: but now their Cotton is nearly exhausted, and Wheat is at 15s Sterling.
                  But I had presented to me to day a letter from D. Montgomery, by which I find the embargo is to be taken off, and the merchant vessels permitted to arm. I cannot help feeling sorry for this measure, as it will certainly be considered by the federalists as a victory; and the armed vessels will only be the mere carriers for Great Britain and her Colonies. In this State of measures, I declare, I do not see how I can successfully advocate a measure, which Government has given up, and which I have decidedly approved from the Commencement. I have had time to communicate with but two persons since, and they feel as I do. Anxious as I am to second every measure of your administration in which my own opinion so perfectly coincides, I fear the attempt now, for the Letter in question I am sure is not the only one.
                  I should at all times, out of principle first, and out of friendship to you and what I sincerely believe to be your honest intentions and prudent conduct, in the second place, be ready and willing to take an active part, if I knew how to render you effectual support.
                  If I can, I will take a ride to Washington between this and the commencement of my next Circuit in April, for I have never yet seen the Seat of Government. If so you will perhaps permit a sincere friend to pay you his personal respects. 
                  I remain with much esteem Dear Sir Your friend and Servant
                  
                     Thomas Cooper 
                     
                  
               